Citation Nr: 0615640	
Decision Date: 05/30/06    Archive Date: 06/06/06

DOCKET NO.  03-13 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for coronary artery 
disease, including hypertension, status post myocardial 
infarction.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney 
at Law


ATTORNEY FOR THE BOARD

Nathan Paul Kirschner, Associate Counsel


INTRODUCTION

The veteran had active service from December 1954 until 
September 1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2001 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which denied service connection for 
coronary artery disease, including hypertension, status post 
myocardial infarction.  The Board denied the veteran's claim 
for service connection for coronary artery disease, including 
hypertension, status post myocardial infarction in a December 
2004 decision and the veteran appealed this determination to 
the United States Court of Appeals for Veteran's Claims 
(CAVC).  The parties filed a Joint Motion for Remand on the 
basis that the VA did not fulfill its duty to assist.  On 
December 7, 2005, the CAVC vacated the Board's decision and 
remanded the case for readjudication pursuant to the terms of 
the Joint Motion for Remand.


REMAND

In December 2005 the United States Court of Appeals for 
Veteran's Claims (CAVC) granted the Joint Motion for Remand 
on the basis that the VA did not meet its duty to assist.  In 
particular, the CAVC noted that the Board failed to meet its 
duty to assist because it failed to request service medical 
records that the veteran believed were missing, as well as 
service personnel records, that the veteran asserted would 
show that he was treated for high blood pressure in service, 
that he was disqualified from flight status on a medical 
basis, and that he was separated from service before his 
enlistment was up due to high blood pressure.  As such, the 
RO should attempt to obtain all of the veteran's service 
medical and personnel records.

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center in Washington DC for the following actions:

1.  The RO should make reasonable efforts 
to obtain all of the veteran's service 
medical records.  The RO's reasonable 
efforts must continue until the records 
are obtained unless it is reasonably 
certain that such records do not exist or 
that further efforts to obtain those 
records would be futile.  If that is the 
case, the RO must make a statement to that 
effect.

2.  The RO should make reasonable efforts 
to obtain all of the veteran's service 
personnel records.  The RO's reasonable 
efforts must continue until the records 
are obtained unless it is reasonably 
certain that such records do not exist or 
that further efforts to obtain those 
records would be futile.  If that is the 
case, the RO must make a statement to that 
effect.

3. The RO should then readjudicate the 
veteran's claim for service connection on 
the merits.  If the determination remains 
unfavorable to the veteran, he should be 
provided with a supplemental statement of 
the case (SSOC) that addresses all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered.  The veteran 
should be given an opportunity to respond 
to the SSOC.  The veteran should also be 
informed of the information and evidence 
needed to establish a disability rating 
and effective date for the claim on appeal 
as noted by The United States Court of 
Appeals for Veterans Claims in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  The 
veteran and his representative should then 
be given an opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).





_________________________________________________
RONALD W. SCHOLZ
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).





